Exhibit 10.1

  

ORGANICELL REGENERATIVE MEDICINE, INC.

 

2020 STOCK INCENTIVE PLAN

 

1.                  Purposes of the Plan. The purposes of this Plan are to
attract and retain the best available personnel, to provide additional
incentives to Employees, Directors and Consultants and to promote the success of
the Company’s business.

 

2.                  Definitions. The following definitions shall apply as used
herein and in the individual Award Agreements except as defined otherwise in an
individual Award Agreement. In the event a term is separately defined in an
individual Award Agreement, such definition shall supersede the definition
contained in this Section 2.

 

(a)                “Administrator” means the Board or any of the Committees
appointed to administer the Plan.

 

(b)               “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c)                “Applicable Laws” means the legal requirements relating to
the Plan and the Awards under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.

 

(d)               “Assumed” means that pursuant to a Corporate Transaction
either (i) the Award is expressly affirmed by the Company or (ii) the
contractual obligations represented by the Award are expressly assumed (and not
simply by operation of law) by the successor entity or its Parent in connection
with the Corporate Transaction with appropriate adjustments to the number and
type of securities of the successor entity or its Parent subject to the Award
and the exercise or purchase price thereof which at least preserves the
compensation element of the Award existing at the time of the Corporate
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Award.

 

(e)                “Award” means the grant of an Option, SAR, Dividend
Equivalent Right, Restricted Stock, Restricted Stock Unit or other right or
benefit under the Plan.

 

(f)                “Award Agreement” means the written agreement evidencing the
grant of an Award executed by the Company and the Grantee, including any
amendments thereto.

 

(g)               “Board” means the Board of Directors of the Company.

 

(h)               “Cause” means, with respect to the termination by the Company
or a Related Entity of the Grantee’s Continuous Service, that such termination
is for “Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Administrator, the
Grantee’s: (i) performance of any act or failure to perform any act in bad faith
and to the detriment of the Company or a Related Entity; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Corporate Transaction or a Change in Control, such definition
of “Cause” shall not apply until a Corporate Transaction or a Change in Control
actually occurs.

 

 

 

 



 1 

 

 

(i)                 “Change in Control” means a change in ownership or control
of the Company after the Registration Date effected through either of the
following transactions:

 

(i)                 the direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such shareholders accept, or

 

(ii)               a change in the composition of the Board over a period of
twelve (12) months or less such that a majority of the Board members (rounded up
to the next whole number) ceases, by reason of one or more contested elections
for Board membership, to be comprised of individuals who are Continuing
Directors.

 

(j)                 “Code” means the Internal Revenue Code of 1986, as amended.

 

(k)               “Committee” means any committee composed of members of the
Board appointed by the Board to administer the Plan.

 

(l)                 “Common Stock” means the common stock of the Company.

 

(m)              “Company” means Organicell Regenerative Medicine Inc., a Nevada
corporation, or any successor entity that adopts the Plan in connection with a
Corporate Transaction.

 

(n)               “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

 

(o)               “Continuing Directors” means members of the Board who either
(i) have been Board members continuously for a period of at least twelve (12)
months or (ii) have been Board members for less than twelve (12) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

 

 

 

 



 2 

 

 

(p)               “Continuous Service” means that the provision of services to
the Company or a Related Entity in any capacity of Employee, Director or
Consultant is not interrupted or terminated. In jurisdictions requiring notice
in advance of an effective termination as an Employee, Director or Consultant,
Continuous Service shall be deemed terminated upon the actual cessation of
providing services to the Company or a Related Entity notwithstanding any
required notice period that must be fulfilled before a termination as an
Employee, Director or Consultant can be effective under Applicable Laws. A
Grantee’s Continuous Service shall be deemed to have terminated either upon an
actual termination of Continuous Service or upon the entity for which the
Grantee provides services ceasing to be a Related Entity. Continuous Service
shall not be considered interrupted in the case of (i) any approved leave of
absence; (ii) transfers among the Company, any Related Entity, or any successor,
in any capacity of Employee, Director or Consultant; or (iii) any change in
status as long as the individual remains in the service of the Company or a
Related Entity in any capacity of Employee, Director or Consultant (except as
otherwise provided in the Award Agreement). Notwithstanding the foregoing,
except as otherwise determined by the Administrator, in the event of any
spin-off of a Related Entity, service as an Employee, Director or Consultant for
such Related Entity following such spin-off shall be deemed to be Continuous
Service for purposes of the Plan and any Award under the Plan. An approved leave
of absence shall include sick leave, military leave, or any other authorized
personal leave. For purposes of each Incentive Stock Option granted under the
Plan, if such leave exceeds three months, and reemployment upon expiration of
such leave is not guaranteed by statute or contract, then the Incentive Stock
Option shall be treated as a Non-Qualified Stock Option on the day three months
and one day following the expiration of such three-month period.

 

(q)               “Corporate Transaction” means any of the following
transactions, provided, however, that the Administrator shall determine under
parts (iv) and (v) whether multiple transactions are related, and its
determination shall be final, binding and conclusive:

 

(i)                a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

 

(ii)               the sale, transfer or other disposition of all or
substantially all of the assets of the Company;

 

(iii)             the complete liquidation or dissolution of the Company;

 

(iv)             any reverse merger or series of related transactions
culminating in a reverse merger (including, but not limited to, a tender offer
followed by a reverse merger) in which the Company is the surviving entity but
(A) the shares of Common Stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise; or (B) in which securities possessing
more than forty percent (40%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger, but excluding any such
transaction or series of related transactions that the Administrator determines
shall not be a Corporate Transaction; or

 

 

 

 



 3 

 

 

(v)               acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.

 

(r)                 “Director” means a member of the Board or the board of
directors of any Related Entity.

 

(s)                “Disability” means as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days. A Grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion.

 

(t)                “Dividend Equivalent Right” means a right entitling the
Grantee to compensation measured by dividends paid with respect to Common Stock.

 

(u)               “Employee” means any person, including an Officer or Director,
who is in the employ of the Company or any Related Entity, subject to the
control and direction of the Company or any Related Entity as to both the work
to be performed and the manner and method of performance. The payment of a
Director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.

 

(v)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(w)             “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)                 If the Common Stock is listed on one or more established
stock exchanges or national market systems, including without limitation The
NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market
of The NASDAQ Stock Market LLC, the New York Stock Exchange or the NYSE
American, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on the principal
exchange or system on which the Common Stock is listed (as determined by the
Administrator) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported) or the average of any such
prices for such period as determined by the Administrator in good faith not to
exceed thirty (30) trading days prior to the date of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

 

 

 

 



 4 

 

 

(ii)               If the Common Stock is regularly quoted on an automated
quotation system (including any applicable tier of the over-the-counter market
maintained by OTC Markets Group, Inc.) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination or the
average of any such prices for such period as determined by the Administrator in
good faith not to exceed thirty (30) trading days prior to the date of
determination, but if selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were reported) or the
or the average of any such prices for such period as determined by the
Administrator in good faith not to exceed thirty (30) trading days prior to the
date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

 

(iii)             In the absence of an established market for the Common Stock
of the type described in (i) and (ii), above, the Fair Market Value thereof
shall be determined by the Administrator in good faith.

 

(x)               “Good Reason” means the occurrence after a Corporate
Transaction or Change in Control of any of the following events or conditions
unless consented to by the Grantee (and the Grantee shall be deemed to have
consented to any such event or condition unless the Grantee provides written
notice of the Grantee’s non-acquiescence within thirty (30) days of the
effective time of such event or condition):

 

(i)                a change in the Grantee’s responsibilities or duties that
represents a material and substantial diminution in the Grantee’s
responsibilities or duties as in effect immediately preceding the consummation
of a Corporate Transaction or Change in Control;

 

(ii)               a reduction in the Grantee’s base salary to a level below
that in effect at any time within six months preceding the consummation of a
Corporate Transaction or Change in Control or at any time thereafter; provided
that an across-the-board reduction in the salary level of substantially all
other individuals in positions similar to the Grantee’s by substantially the
same percentage amount shall not constitute such a salary reduction; or

 

(iii)             requiring the Grantee to be based at any place outside a
50-mile radius from the Grantee’s job location or residence prior to the
Corporate Transaction or Change in Control except for reasonably required travel
on business that is not materially greater than such travel requirements prior
to the Corporate Transaction or Change in Control.

 

(y)               “Grantee” means an Employee, Director or Consultant who
receives an Award under the Plan.

 

(z)                “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

 

(aa)             “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

 

 

 



 5 

 

 

(bb)           “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(cc)           “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.

 

(dd)          “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(ee)           “Plan” means this 2020 Stock Incentive Plan.

 

(ff)           “Registration Date” means the first to occur of (i) the closing
of the first sale, subsequent to the date this Plan is adopted, to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act, of (A) the
Common Stock; or (B) the same class of securities of a successor corporation (or
its Parent) issued pursuant to a Corporate Transaction in exchange for or in
substitution of the Common Stock; (ii) the date the Common Stock is otherwise
registered under and the Company becomes subject to the reporting requirements
of Sections 13 or 15 (d) or the Exchange Act; and (iii) in the event of a
Corporate Transaction, the date of the consummation of the Corporate Transaction
if the same class of securities of the successor corporation (or its Parent)
issuable in such Corporate Transaction shall have been sold to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act, on or prior to
the date of consummation of such Corporate Transaction.

 

(gg)           “Related Entity” means any Parent or Subsidiary of the Company.

 

(hh)           “Replaced” means that pursuant to a Corporate Transaction the
Award is replaced with a comparable stock award or a cash incentive program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

(ii)              “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.

 

(jj)              “Restricted Stock Units” means an Award that may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and that may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.

 

(kk)            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.

 

 

 

 



 6 

 

 

(ll)             “SAR” means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.

 

(mm)        “Securities Act” means the Securities Act of 1933, as amended.

 

(nn)           “Share” means a share of the Common Stock.

 

(oo)           “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.                  Stock Subject to the Plan.

 

(a)               Subject to the provisions of Section 10, below, the maximum
aggregate number of Shares that may be issued pursuant to all Awards as of
50,000,000 Shares, plus an annual increase to be added on the first day of the
calendar year beginning January 1, 2021 equal to (i) the greater of such number
of shares as (A) will set the maximum number of Shares that may be issued
pursuant to all Awards equal to 15% of the number of Shares outstanding as of
such date; or (B) 2% of the number of Shares outstanding as of such date; or
(ii) a lesser number of Shares determined by the Administrator in good faith.
Notwithstanding the foregoing, subject to the provisions of Section 10, below,
of the number of Shares specified above, the maximum aggregate number of Shares
available for grant of Incentive Stock Options shall be 25,000,000 Shares,
increased on the first day of the calendar year beginning January 1, 2021, in a
number of Shares proportionate to the increase in the total number of Shares
that may be issued pursuant to all Awards under this Plan, as set forth in this
Section 3.  The Shares to be issued pursuant to Awards may be authorized, but
unissued or reacquired Shares.

 

(b)               Any Shares covered by an Award (or portion of an Award) that
is forfeited, canceled or expires (whether voluntarily or involuntarily) shall
be deemed not to have been issued for purposes of determining the maximum
aggregate number of Shares that may be issued under the Plan. Shares that
actually have been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future issuance under
the Plan, except that if unvested Shares are forfeited, or repurchased by the
Company at the lesser of their original purchase price or their Fair Market
Value at the time of repurchase, such Shares shall become available for future
grant under the Plan

 

(c)                To the extent not prohibited by the listing requirements of
The NASDAQ Stock Market LLC (or other established stock exchange or national
market system on which the Common Stock is traded) or Applicable Law, any Shares
covered by an Award that are surrendered (i) in payment of the Award exercise or
purchase price (including pursuant to the “net exercise” of an option pursuant
to Section 7(b)(v)) or (ii) in satisfaction of tax withholding obligations
incident to the exercise of an Award shall be deemed not to have been issued for
purposes of determining the maximum number of Shares that may be issued pursuant
to all Awards under the Plan, unless otherwise determined by the Administrator.

 

 

 

 



 7 

 

 

4.                  Administration of the Plan.

 

(a)                Plan Administrator.

 

(i)                 Administration with Respect to Directors and Officers. With
respect to grants of Awards to Directors or Employees who are also Officers or
Directors of the Company, the Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from Section 16(b) of the
Exchange Act in accordance with Rule 16b-3. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board.

 

(ii)               Administration with Respect to Consultants and Other
Employees. With respect to grants of Awards to Employees or Consultants who are
neither Directors nor Officers of the Company, the Plan shall be administered by
(A) the Board or (B) a Committee designated by the Board, which Committee shall
be constituted in such a manner as to satisfy the Applicable Laws. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. The Board may authorize one or more
Officers to grant such Awards and may limit such authority as the Board
determines from time to time.

 

(iii)             Administration Errors. In the event an Award is granted in a
manner inconsistent with the provisions of this subsection (a), such Award shall
be presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.

 

(b)               Powers of the Administrator. Subject to Applicable Laws and
the provisions of the Plan (including any other powers given to the
Administrator hereunder), and except as otherwise provided by the Board, the
Administrator shall have the authority, in its discretion:

 

(i)                to select the Employees, Directors and Consultants to whom
Awards may be granted from time to time hereunder;

 

(ii)               to determine whether and to what extent Awards are granted
hereunder;

 

(iii)             to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;

 

(iv)             to approve forms of Award Agreements for use under the Plan;

 

(v)               to determine the terms and conditions of any Award granted
hereunder;

 

(vi)             to amend the terms of any outstanding Award granted under the
Plan, provided that

 

 

 

 



 8 

 

 

(A)             any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent, provided, however, that an amendment or modification that may cause an
Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Grantee;

 

(B)              the reduction of the exercise price of any Option awarded under
the Plan and the base appreciation amount of any SAR awarded under the Plan
shall be subject to shareholder approval; and

 

(C)              canceling an Option or SAR at a time when its exercise price or
base appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock, or
other Award or for cash shall be subject to shareholder approval, unless the
cancellation and exchange occurs in connection with a Corporate Transaction.
Notwithstanding the foregoing, canceling an Option or SAR in exchange for
another Option, SAR, Restricted Stock, or other Award or for cash with an
exercise price, purchase price or base appreciation amount (as applicable) that
is equal to or greater than the exercise price or base appreciation amount (as
applicable) of the original Option or SAR shall not be subject to shareholder
approval;

 

(vii)           to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;

 

(viii)          to grant Awards to Employees, Directors and Consultants employed
outside the United States on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Administrator, be necessary
or desirable to further the purpose of the Plan; and

 

(ix)             to take such other action, not inconsistent with the terms of
the Plan, as the Administrator deems appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

(c)                Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within 30 days after the institution of such claim, investigation, action,
suit or proceeding, such person shall offer to the Company, in writing, the
opportunity at the Company’s expense to defend the same.

 

 

 

 



 9 

 

 

5.                  Eligibility. Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants. Incentive Stock Options may
be granted only to Employees of the Company or a Parent or a Subsidiary of the
Company. An Employee, Director or Consultant, who has been granted an Award may,
if otherwise eligible, be granted additional Awards. Awards may be granted to
such Employees, Directors or Consultants who are residing in non-U.S.
jurisdictions as the Administrator may determine from time to time.

 

6.                  Terms and Conditions of Awards.

 

(a)                Types of Awards. The Administrator is authorized under the
Plan to award any type of arrangement to an Employee, Director or Consultant
that is not inconsistent with the provisions of the Plan and that by its terms
involves or might involve the issuance of (i) Shares; (ii) cash; (iii) an
Option; (iv) a SAR; or (v) a similar right with a fixed or variable price
related to the Fair Market Value of the Shares and with an exercise or
conversion privilege related to the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions.
Such awards include, without limitation, Options, SARs, sales or bonuses of
Restricted Stock, Restricted Stock Units or Dividend Equivalent Rights, and an
Award may consist of one such security or benefit, or two or more of them in any
combination or alternative.

 

(b)               Designation of Award. Each Award shall be designated in the
Award Agreement. In the case of an Option, the Option shall be designated as
either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designation, an Option will qualify as an Incentive Stock
Option under the Code only to the extent the $100,000 limitation of
Section 422(d) of the Code is not exceeded. The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options
that become exercisable for the first time by a Grantee during any calendar year
(under all plans of the Company or any Parent or Subsidiary of the Company). For
purposes of this calculation, Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the grant date of the relevant Option. In
the event that the Code or the regulations promulgated thereunder are amended
after the date the Plan becomes effective to provide for a different limit on
the Fair Market Value of Shares permitted to be subject to Incentive Stock
Options, then such different limit will be automatically incorporated herein and
will apply to any Options granted after the effective date of such amendment.

 

 

 

 



 10 

 

 

(c)                Conditions of Award. Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria. The performance
criteria established by the Administrator may be based on any one of, or
combination of, the following: (i) increase in share price; (ii) earnings per
share; (iii) total shareholder return; (iv) operating margin; (v) gross margin;
(vi) return on equity; (vii) return on assets; (viii) return on investment;
(ix) operating income; (x) net operating income; (xi) pre-tax profit; (xii) cash
flow; (xiii) revenue; (xiv) expenses; (xv) earnings before interest, taxes and
depreciation; (xvi) economic value added; and (xvii) market share. The
performance criteria may be applicable to the Company, Related Entities and/or
any individual business units of the Company or any Related Entity. Partial
achievement of the specified criteria may result in a payment or vesting
corresponding to the degree of achievement as specified in the Award Agreement.
In addition, the performance criteria shall be calculated in accordance with
generally accepted accounting principles but excluding the effect (whether
positive or negative) of any change in accounting standards and any
extraordinary, unusual or nonrecurring item, as determined by the Administrator,
occurring after the establishment of the performance criteria applicable to the
Award intended to be performance-based compensation. Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of performance criteria in order to prevent
the dilution or enlargement of the Grantee’s rights with respect to an Award
intended to be performance-based compensation.

 

(d)               Acquisitions and Other Transactions. The Administrator may
issue Awards under the Plan in settlement, assumption or substitution for,
outstanding awards or obligations to grant future awards in connection with the
Company or a Related Entity acquiring another entity, an interest in another
entity or an additional interest in a Related Entity whether by merger, stock
purchase, asset purchase or other form of transaction.

 

(e)                Deferral of Award Payment. The Administrator may establish
one or more programs under the Plan to permit selected Grantees the opportunity
to elect to defer receipt of consideration upon exercise of an Award,
satisfaction of performance criteria, or other event that absent the election
would entitle the Grantee to payment or receipt of Shares or other consideration
under an Award. The Administrator may establish the election procedures, the
timing of such elections, the mechanisms for payments of, and accrual of
interest or other earnings, if any, on amounts, Shares or other consideration so
deferred, and such other terms, conditions, rules and procedures that the
Administrator deems advisable for the administration of any such deferral
program.

 

(f)                Separate Programs. The Administrator may establish one or
more separate programs under the Plan for the purpose of issuing particular
forms of Awards to one or more classes of Grantees on such terms and conditions
as determined by the Administrator from time to time.

 

(g)               Individual Limitations on Awards.

 

(i)                 Individual Limit for Options and SARs. The maximum number of
Shares with respect to which Options and SARs may be granted to any Grantee in
any calendar year shall be 25,000,000 Shares. In connection with a Grantee’s
commencement of Continuous Service, a Grantee may be granted Options and SARs
for up to an additional 25,000,000 Shares that shall not count against the limit
set forth in the previous sentence. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.

 

 

 

 



 11 

 

 

(ii)               Individual Limit for Restricted Stock and Restricted Stock
Units. The maximum number of Shares with respect to which such Awards may be
granted to any Grantee in any calendar year shall be 25,000,000 Shares. The
foregoing limitation shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10.

 

(h)               Deferral. If the vesting or receipt of Shares under an Award
is deferred to a later date, any amount (whether denominated in Shares or cash)
paid in addition to the original number of Shares subject to such Award will not
be treated as an increase in the number of Shares subject to the Award if the
additional amount is based either on a reasonable rate of interest or on one or
more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).

 

(i)                 Early Exercise. The Award Agreement may, but need not,
include a provision whereby the Grantee may elect at any time while an Employee,
Director or Consultant to exercise any part or all of the Award prior to full
vesting of the Award. Any unvested Shares received pursuant to such exercise may
be subject to a repurchase right in favor of the Company or a Related Entity or
to any other restriction the Administrator determines to be appropriate.

 

(j)                 Term of Award. The term of each Award shall be the term
stated in the Award Agreement, provided, however, that the term of an Award
shall be no more than ten years from the date of grant thereof. However, in the
case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company, the term of the Incentive Stock Option shall be five (5) years
from the date of grant thereof or such shorter term as may be provided in the
Award Agreement. Notwithstanding the foregoing, the specified term of any Award
shall not include any period for which the Grantee has elected to defer the
receipt of the Shares or cash issuable pursuant to the Award.

 

(k)               Transferability of Awards. Incentive Stock Options may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Grantee, only by the Grantee. Other Awards
shall be transferable (i) by will and by the laws of descent and distribution;
and (ii) during the lifetime of the Grantee, to the extent and in the manner
authorized by the Administrator in good faith, but only to the extent such
transfers are made to family members, to family trusts, to family-controlled
entities, to charitable organizations, and pursuant to domestic relations orders
or agreements, in all cases without payment for such transfers to the Grantee.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Award in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.

 

 

 

 



 12 

 

 

(l)                 Time of Granting Awards. The date of grant of an Award shall
for all purposes be the date on which the Administrator makes the determination
to grant such Award, or such other later date as is determined by the
Administrator.

 

7.                  Award Exercise or Purchase Price, Consideration and Taxes.

 

(a)                Exercise or Purchase Price. The exercise or purchase price,
if any, for an Award shall be as follows:

 

(i)                 In the case of an Incentive Stock Option:

 

(A)             granted to an Employee who, at the time of the grant of such
Incentive Stock Option owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary of the Company, the per Share exercise price shall be not less than
one hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant; or

 

(B)              granted to any Employee other than an Employee described in the
preceding paragraph, the per Share exercise price shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

(ii)               In the case of a Non-Qualified Stock Option, the per Share
exercise price shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

 

(iii)             In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

(iv)             In the case of SARs, the base appreciation amount shall not be
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

 

(v)               In the case of other Awards, such price as is determined by
the Administrator.

 

(vi)             Notwithstanding the foregoing provisions of this Section 7(a),
in the case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
provisions of the relevant instrument evidencing the agreement to issue such
Award.

 

(b)               Consideration. Subject to Applicable Laws, the consideration
to be paid for the Shares to be issued upon exercise or purchase of an Award
including the method of payment shall be determined by the Administrator. In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following, provided that the portion of the consideration
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by Applicable Law:

 

 

 

 



 13 

 

 

(i)                 cash;

 

(ii)               check;

 

(iii)             surrender of Shares, or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require, that
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate exercise price of the Shares as to which said Award shall be
exercised;

 

(iv)             with respect to Options, if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (A) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (B) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction;

 

(v)              with respect to Options, payment through a “net exercise” such
that, without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to the number of Shares as to which the
Option is being exercised, multiplied by (A) a fraction, the numerator of which
is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the exercise price per Share, and (B) the denominator of
which is such Fair Market Value per Share (the number of net Shares to be
received shall be rounded down to the nearest whole number of Shares); or

 

(vi)             any combination of the foregoing methods of payment.

 

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in Section 4(b)
(iv), or by other means, grant Awards that do not permit all of the foregoing
forms of consideration to be used in payment for the Shares or that otherwise
restrict one or more forms of consideration.

 

(c)                Taxes. No Shares shall be delivered under the Plan to any
Grantee or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S., federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares. Upon exercise
or vesting of an Award the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award (reduced to the lowest whole number of Shares if
such number of Shares withheld would result in withholding a fractional Share
with any remaining tax withholding settled in cash).

 

 

 

 



 14 

 

 

8.                  Exercise of Award.

 

(a)                Procedure for Exercise; Rights as a Shareholder.

 

(i)                 Any Award granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator under the
terms of the Plan and specified in the Award Agreement.

 

(ii)               An Award shall be deemed to be exercised when written notice
of such exercise has been given to the Company in accordance with the terms of
the Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised has been made, including, to
the extent selected, use of the broker-dealer sale and remittance procedure to
pay the purchase price as provided in Section 7(b) (iv).

 

(b)               Exercise of Award Following Termination of Continuous Service.
In the event of termination of a Grantee’s Continuous Service for any reason
other than Disability or death (but not in the event of a Grantee’s change of
status from Employee to Consultant or from Consultant to Employee), such Grantee
may, but only during the post-termination exercise period (but in no event later
than the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the portion of the Grantee’s Award that was vested at the
date of such termination or such other portion of the Grantee’s Award as may be
determined by the Administrator. Unless otherwise provided in the Grantee’s
Award Agreement or as determined in writing by the Committee or the Board, the
Grantee’s right to exercise the Award shall terminate concurrently with the
termination of Grantee’s Continuous Service, if Grantee’s Continuous Service is
terminated for Cause and three months and one day after the termination of the
Grantee’s Continuous Service, if Grantee’s Continuous Service is terminated
without Cause. In the event of a Grantee’s change of status from Employee to
Consultant, an Employee’s Incentive Stock Option shall convert automatically to
a Non-Qualified Stock Option on the day three months and one day following such
change of status. To the extent that the Grantee’s Award was unvested at the
date of termination, or if the Grantee does not exercise the vested portion of
the Grantee’s Award within the post-termination exercise period, the Award shall
terminate.

 

(c)                Disability of Grantee. In the event of termination of a
Grantee’s Continuous Service as a result of his or her Disability, such Grantee
may, but only within six months from the date of such termination (or such
longer period as specified in the Award Agreement but in no event later than the
expiration date of the term of such Award as set forth in the Award Agreement),
exercise the portion of the Grantee’s Award that was vested at the date of such
termination; provided, however, that if such Disability is not a “disability” as
such term is defined in Section 22(e)(3) of the Code, in the case of an
Incentive Stock Option such Incentive Stock Option shall automatically convert
to a Non-Qualified Stock Option on the day three months and one day following
such termination. To the extent that the Grantee’s Award was unvested at the
date of termination, or if Grantee does not exercise the vested portion of the
Grantee’s Award within the time specified herein, the Award shall terminate.

 

 

 

 



 15 

 

 

(d)               Death of Grantee. In the event of a termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the death of the Grantee during the post-termination exercise period or during
the six month period following the Grantee’s termination of Continuous Service
as a result of his or her Disability, the Grantee’s estate or a person who
acquired the right to exercise the Award by bequest or inheritance may exercise
the portion of the Grantee’s Award that was vested as of the date of
termination, within six months from the date of death (or such longer period as
specified in the Award Agreement but in no event later than the expiration of
the term of such Award as set forth in the Award Agreement). To the extent that,
at the time of death, the Grantee’s Award was unvested, or if the Grantee’s
estate or a person who acquired the right to exercise the Award by bequest or
inheritance does not exercise the vested portion of the Grantee’s Award within
the time specified herein, the Award shall terminate.

 

(e)                Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Award within the applicable time periods set
forth in this Section 8 is prevented by the provisions of Section 9 below, the
Award shall remain exercisable until one month after the date the Grantee is
notified by the Company that the Award is exercisable, but in any event no later
than the expiration of the term of such Award as set forth in the Award
Agreement and only in a manner and to the extent permitted under Code Section
409A.

 

9.                  Conditions Upon Issuance of Shares.

 

(a)               If at any time the Administrator determines that the delivery
of Shares pursuant to the exercise, vesting or any other provision of an Award
is or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws.

 

(b)               As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.

 

10.              Adjustments Upon Changes in Capitalization. Subject to any
required action by the shareholders of the Company and Section 11 hereof, the
number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan, the exercise or
purchase price of each such outstanding Award, the maximum number of Shares with
respect to which Awards may be granted to any Grantee in any calendar year, as
well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification of the Shares, or
similar transaction affecting the Shares; (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company; or (iii)  any other transaction with respect to Common Stock including
a corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” In the event of any distribution of cash or other assets to
shareholders other than a normal cash dividend, the Administrator shall also
make such adjustments as provided in this Section 10 or substitute, exchange or
grant Awards to effect such adjustments (collectively “adjustments”). Any such
adjustments to outstanding Awards will be effected in a manner that precludes
the enlargement of rights and benefits under such Awards. In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of Awards or other issuance of Shares, cash or other consideration
pursuant to Awards during certain periods of time. Except as the Administrator
determines, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
hereof shall be made with respect to, the number or price of Shares subject to
an Award.

 

 

 

 



 16 

 

 

11.              Corporate Transactions and Changes in Control.

 

(a)                Termination of Award to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate. However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.

 

(b)               Acceleration of Award Upon Corporate Transaction or Change in
Control. The Administrator shall, either in advance of any actual or anticipated
Corporate Transaction or Change in Control or at the time of an actual Corporate
Transaction or Change in Control and exercisable at the time of the grant of an
Award under the Plan or any time while an Award remains outstanding, provide for
the full automatic vesting and exercisability of one or more outstanding
unvested Awards under the Plan and the release from restrictions on transfer and
repurchase or forfeiture rights of such Awards in connection with a Corporate
Transaction or Change in Control, on such terms and conditions as the
Administrator may specify. The Administrator also shall have the authority to
condition any such Award vesting and exercisability or release from such
limitations upon the subsequent termination of the Continuous Service of the
Grantee within a specified period following the effective date of the Corporate
Transaction or Change in Control. The Administrator may provide that any Awards
so vested or released from such limitations in connection with a Change in
Control, shall remain fully exercisable until the expiration or sooner
termination of the Award.

 

(c)                Effect of Acceleration on Incentive Stock Options. Any
Incentive Stock Option accelerated under this Section 11 in connection with a
Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Stock Option under the Code only to the extent the $100,000-dollar
limitation of Section 422(d) of the Code is not exceeded.

 

12.              Effective Date and Term of Plan. The Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company. It shall continue in effect for a term of
ten years unless sooner terminated. Subject to Section 17, below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.

 

 

 

 



 17 

 

 

13.              Amendment, Suspension or Termination of the Plan.

 

(a)                The Board may at any time amend, suspend or terminate the
Plan; provided, however, that no such amendment shall be made without the
approval of the Company’s shareholders to the extent such approval is required
by Applicable Laws.

 

(b)                No Award may be granted during any suspension of the Plan or
after termination of the Plan.

 

(c)                No suspension or termination of the Plan (including
termination of the Plan under Section 11, above) shall adversely affect any
rights under Awards already granted to a Grantee.

 

14.              Reservation of Shares.

 

(a)               The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

 

(b)               The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

 

15.              No Effect on Terms of Employment/Consulting Relationship. The
Plan shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the right of the Company or any Related Entity to terminate the Grantee’s
Continuous Service at any time, with or without cause, including, but not
limited to, Cause, and with or without notice. The ability of the Company or any
Related Entity to terminate the employment of a Grantee who is employed at will
is in no way affected by its determination that the Grantee’s Continuous Service
has been terminated for Cause for the purposes of this Plan.

 

16.              No Effect on Retirement and Other Benefit Plans. Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation. The Plan
is not a “Pension Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

 

17.              Shareholder Approval. The grant of Incentive Stock Options
under the Plan shall be subject to approval of the Plan by the shareholders of
the Company within twelve (12) months before or after the date the Plan is
adopted excluding Incentive Stock Options issued in substitution for outstanding
Incentive Stock Options pursuant to Section 424(a) of the Code. Such shareholder
approval shall be obtained in the degree and manner required under Applicable
Laws. The Administrator may grant Incentive Stock Options under the Plan prior
to approval by the shareholders, but until such approval is obtained, no such
Incentive Stock Option shall be exercisable. In the event that shareholder
approval is not obtained within the twelve (12) month period provided above, all
Incentive Stock Options previously granted under the Plan shall be exercisable
as Non-Qualified Stock Options.

 

 

 

 



 18 

 

 

18.              Unfunded Obligation. Grantees shall have the status of general
unsecured creditors of the Company. Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Grantee account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Related Entity and a
Grantee, or otherwise create any vested or beneficial interest in any Grantee or
the Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

 

19.              Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

20.              Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of Awards otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

 

 

 

 

 

 

 19 

